DETAILED ACTION
This action is in response to claims filed 29 March, 2021 for application 15/463774 filed 20 March, 2017. Currently claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April, 2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 4-5, 7-8, 11-12, and 14-19 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Chen et al. (DeepSentiBank: Visual Sentiment Concept Classification with Deep Convolutional Neural Networks).

Regarding claims 1, 11 and 17, Chen discloses:  A method, comprising: 
transferring, to a second neural network associated with measuring a sentiment towards a captured image, parameters from a first neural network associated with identifying one or more object labels for the captured image via at least one transfer learning classifier (“To deal with the biased training data which only contains images with strong sentiment and to prevent overfitting, we initialize the model with the model weights trained from ImageNet. Performance evaluation shows the newly trained deep CNNs model DeepSentiBank is significantly better in both annotation and retrieval, compared to previous work using independent binary SVM classification models.” P5 §6 ¶1); and 
generating a term-independent preference index for a contiguous portion of an image  using the second neural network to which the parameters from the first neural network associated with identifying the one or more object labels were transferred, wherein the term-independent preference index is indicative of a measurement of the sentiment towards the captured image (Fig 3, “To deal with the biased training data which only contains images with strong sentiment and to prevent overfitting, we initialize the model with the model weights trained from ImageNet. Performance evaluation shows the newly trained deep CNNs model DeepSentiBank is significantly better in both annotation and retrieval, compared to previous work using independent binary SVM classification models.” P5 §6 ¶1, “CNNs also have the capability to incorporate model weights learned from more general dataset, which can be applied to our case by transferring the model learned over ImageNet to the specialized dataset like SentiBank.” P1 §1 ¶3,  note: fig 3 shows preference indices for contiguous regions of an image such as “wild deer” where wild is the preference index and the contiguous region is the deer. The term independent preference index is being interpreted in light of instant [0022] in which it can be terms such as “’expensive’ or ‘inexpensive’, as ‘healthy’ or ‘unhealthy,’ ‘old’ or ‘new,’ and so forth”).

Regarding claims 2 and 12, Chen discloses:  The method of claim 1, wherein the term-independent preference index comprises a sentiment index (Fig 3).

Regarding claims 4 and 14, Chen discloses:  The method of claim 1, wherein the second neural network comprises a convolutional neural network (“CNNs also have the capability to incorporate model weights learned from more general dataset, which can be applied to our case by transferring the model learned over ImageNet to the specialized dataset like SentiBank.” P1 §1 ¶3).

Regarding claim 5, Chen discloses:  The method of claim 4, wherein the convolutional neural network comprises a deep convolutional neural network (“This paper introduces a visual sentiment concept classification method based on deep convolutional neural networks (CNNs).” abstract).

Regarding claims 7, 15 and 18, Chen discloses:  The method of claim 1, wherein the generating the term- independent preference index comprises generating the term-independent preference index via classification of signal samples generated by one or more convolutional layers of the second neural network (Fig 3, “To deal with the biased training data which only contains images with strong sentiment and to prevent overfitting, we initialize the model with the model weights trained from ImageNet. Performance evaluation shows the newly trained deep CNNs model DeepSentiBank is significantly better in both annotation and retrieval, compared to previous work using independent binary SVM classification models.” P5 §6 ¶1).

Regarding claims 8, 16 and 19, Chen discloses: The method of claim 7, wherein the classification comprises classification via a machine learning process (Fig 3, “To deal with the biased training data which only contains images with strong sentiment and to prevent overfitting, we initialize the model with the model weights trained from ImageNet. Performance evaluation shows the newly trained deep CNNs model DeepSentiBank is significantly better in both annotation and retrieval, compared to previous work using independent binary SVM classification models.” P5 §6 ¶1.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 3, 9-10, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Whitby et al. (US 2011/0029914).

Regarding claims 3, 13 and 20, Chen does not explicitly disclose: The method of claim 1, wherein the term-independent preference index comprises an odd number of allowed value levels.

Whitby teaches: wherein the term-independent preference index comprises an odd number of allowed value levels (“Once all features are found, it is possible to determine if eyes/mouth are open, or if the expression is happy, sad, scared, serious, neutral, or if the person has a nice smile.” [0042], note: this is a design choice and any suitable arrangement would be anticipated).

Chen and Whitby are in the same field of endeavor of classifying objects in images using neural networks and are analogous. Chen teaches an transferring training a second neural network using parameters from a first network and a term-independent semantic index used for classifying contiguous portions of images. Whitby also teaches a semantic index that may take an odd number of values. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the semantic 
 
Regarding claim 9, Chen does not explicitly disclose: The method of claim 8, wherein the machine learning process comprises a support vector machine process.

Whitby teaches: wherein the machine learning process comprises a support vector machine process (“Once a face is found, neural networks, support vector machines, or similar classifying means can be trained to locate specific features such as eyes, nose, and mouth; and then corners of eyes, eye brows, chin, and edge of cheeks can be found using geometric rules based upon anthropometric constraints...Once all features are found, it is possible to determine if eyes/mouth are open, or if the expression is happy, sad, scared, serious, neutral, or if the person has a nice smile. Determining pose uses similar extracted features....With pose and expression information stored as metadata for each image, the present invention can give the artist more functionality to define increasingly nuanced image enhanced products by allowing the artist to specify in a window recipe, for example, a person looking to the left with a serious demeanor.” [0042]).

Chen and Whitby are in the same field of endeavor of classifying objects in images using neural networks and are analogous. Chen teaches a transfer learning methodology to train a second neural network using parameters from a machine learning algorithm and a term-independent semantic index used for classifying 

Regarding claim 10, Chen does not explicitly disclose: The method of claim 7, wherein the classification comprises classification via a regression process.

Whitby teaches: wherein the classification comprises classification via a regression process (“More sophisticated approaches can be used to maximize the overall template score as a whole. For small in and n, it is reasonable to evaluate all combinations and select the template along with m images arranged having the overall highest fitness score. For large m or n, a linear regression mapping m images to n window openings, where m>n, such as linear least squares or more complex non-linear or iterative approaches can be used, as described below.” [0147], [0042]).

Chen and Whitby are in the same field of endeavor of classifying objects in images using neural networks and are analogous. Chen teaches a transfer learning methodology to train a second neural network using parameters from a machine learning algorithm and a term-independent semantic index used for classifying contiguous portions of images. Whitby teaches multiple algorithms that can be used for .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Su et al. (Transfer Learning for Video Recognition with Scarce Training Data).

Regarding claim 6, Chen does not explicitly disclose: The method of claim 1, wherein the first neural network comprises a plurality of convolutional layers and a plurality of fully-connected layers.

Su teaches: wherein the first neural network comprises a plurality of convolutional layers and a plurality of fully-connected layers (“In this section, we describe the transfer learning approaches we apply to utilize image information in video recognition. Transfer learning helps to learn a more generalizable DCN. This is important because DCNs are prone to overfitting, especially when only scarce training data is available. While increasing training data helps to solve the problem, there are cases where collecting new data with complete ground truth is difficult. Transfer learning solves the problem by using labeled data from other domains where a large number of training data is available to improve the network.” P3 §III ¶1, “The fine-tuning step is performed to further optimize the feature. This is especially important for the higher layers in DCN, such as the fully connected layer, because these layers capture more complex patterns [12] that may not generalize well to other domains” p4 §III.B ¶2).

Chen and Su are in the same field of endeavor of classifying objects in images using neural networks and are analogous. Chen teaches a transfer learning methodology to train a second neural network using parameters from a first machine learning algorithm and a term-independent semantic index used for classifying contiguous portions of images. Su teaches transfer learning from one deep CNN to a second deep CNN. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the transfer learning as taught by Chen to explicitly use a first deep CNN as taught by Su to yield predictable results. One would be motivated to use a first deep CNN as the parameters and learned features would readily be applicable to the second deep CNN (Su p3 §III¶1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.